United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3715
                                  ___________

United States of America,               *
                                        * Appeal from the United States
             Plaintiff - Appellee,      * District Court for the
                                        * Northern District of Iowa.
      v.                                *
                                        *
Scott Christopher Cook,                 *
                                        *
             Defendant - Appellant.     *
                                   ___________

                              Submitted: April 19, 2006
                                  Filed: May 22, 2006
                                 ___________

Before LOKEN, Chief Judge, BOWMAN and BYE, Circuit Judges.
                             ___________

BYE, Circuit Judge.

      Scott Christopher Cook pleaded guilty in federal court to one count of
conspiring to distribute methamphetamine. The district court1 sentenced him to a
mandatory minimum twenty year sentence due to a prior state felony conviction. We
affirm.




      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
                                          I


      Cook was involved in a methamphetamine trafficking conspiracy spanning
1997 to 2004. In June 2003, he pleaded guilty in Iowa state court to a felony charge
of possession of a methamphetamine mixture with intent to deliver. In the instant
federal case, Cook was charged with one count of conspiring to sell drugs in violation
of 21 U.S.C. §§ 841(a), 841(b), 848, 859(a), and 860(a). Pursuant to a plea
agreement, he pleaded guilty to the conspiracy charge with a stipulated drug quantity
of 150 grams or more of actual methamphetamine. Because of the state conviction,
Cook was sentenced to a twenty-year mandatory minimum under 21 U.S.C.
§ 841(b)(1)(A). On appeal, Cook argues it was plain error to use the 2003 Iowa
offense to enhance his sentence under § 841.


                                          II


      Cook failed to raise an objection to the § 841(b)(1)(A) enhancement in the court
below. He suggests we review for plain error. The government, however, contends
Cook waived any challenges the district court’s application of the prior conviction by
pleading guilty.


       Cook’s plea agreement notes he was convicted of a prior state crime and it
would be used to sentence him to a mandatory minimum of twenty years.
Nonetheless, Cook asserts he merely overlooked any issues regarding the application
of the state conviction and did not waive them. See United States v. Barnett, 410 F.3d
1048, 1050 (8th Cir. 2005) (noting waiver requires intentional relinquishment or
abandonment).




                                         -2-
      Cook’s argument, however, is unavailing. As we held in United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995), a defendant who explicitly and voluntarily
exposes himself to a specific sentence may not challenge that punishment on appeal.
See also United States v. Durham, 963 F.2d 185, 187 (8th Cir. 1992) (“[Defendant]
waived any objection to the twenty-five-year sentence by agreeing that it was the
minimum sentence mandated by the statutes, and by accepting the benefit of the plea
agreement.”).


       Here, the government filed its notice to seek an enhanced penalty based on the
prior state felony conviction. Cook did not object. He stipulated to the facts
underlying the conviction and to the conviction itself. He signed a plea agreement
stating the mandatory minimum sentence was twenty years because of the prior
conviction. At the time of the plea, Cook did not object to the prior crime but stated
he understood the plea agreement and was entering his plea freely and voluntarily with
the knowledge his mandatory minimum sentence would be twenty years. Cook
accepted the benefit of the plea agreement, explicitly and voluntarily exposing himself
to a specific sentence. Thus, Cook waived the right to contest his sentence on the
basis of the § 841(b)(1)(A) enhancement.


      Therefore, we affirm.
                       ______________________________




                                         -3-